UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6664



JAMES STRONG,

                                              Plaintiff - Appellant,

          versus


JON E. OZMINT, Director, South Carolina
Department of Corrections; GARY MAYNARD, South
Carolina Department of Corrections Official;
ROBERT WARD, South Carolina Department of
Corrections Official; LAURIE F. BESSINGER,
South Carolina Department of Corrections
Official;   BERNARD    MCKIE,   South    Carolina
Department of Corrections Official; JAMES
SLEIGH,   South     Carolina    Department     of
Corrections Employee; TRACY BAXLY, South
Carolina Department of Corrections Employee;
GENE NOLES, South Carolina Department of
Corrections   Employee;    NFN   MARTIN,    South
Carolina Department of Corrections Employee;
NFN ESSTIES, South Carolina Department of
Corrections Employee; MARCELLA MCCOY, South
Carolina Department of Corrections Employee;
ALVIN GRABER, South Carolina Department of
Corrections Employee; ROBERT M. STEWART, South
Carolina State Law Enforcement Division;
ROBERT ESPISITO, South Carolina Department of
Corrections   Employee;    JOEL    MOORE,   South
Carolina Department of Corrections Employee;
SAM LATTA, South Carolina Department of
Corrections    Employee;      ALEX     UNDERWOOD,
Corporal, South Carolina Law Enforcement
Division; VAUGHN JACKSON, South Carolina
Department of Corrections Employee; TYRONE
MURRAY,   South     Carolina    Department     of
Corrections Employee; SAM DUCKETT, South
Carolina Department of Corrections Employee;
NFN ROBINSON, South Carolina Department of
Corrections Employee; NFN BOULWARE, South
Carolina Department of Corrections; LARRY
BINBOW,   South    Carolina   Department    of
Corrections Employee; TEDDY REEVES, South
Carolina Department of Corrections Employee;
SAM PARKER, JR., South Carolina Department of
Corrections Employee; SERGEANT PETERSON, South
Carolina Department of Corrections; JAMES
GLOVER,   South    Carolina   Department    of
Corrections Employee; ELLIOT PALLARD, South
Carolina Department of Corrections Employee;
PHILLIP ADAMS, South Carolina Department of
Corrections Employee,

                                          Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (CA-03-2256)


Submitted:   July 9, 2004               Decided:   August 11, 2004


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James Strong, Appellant Pro Se. Andrew Frederick Lindemann, Barton
J. Vincent, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            James R. Strong, who is an inmate in the maximum security

unit   of   Kirkland    Correctional     Institution      in   Columbia,    South

Carolina, initiated a 42 U.S.C. § 1983 (2000) action in which he

challenged various conditions of his confinement. In the course of

that proceeding, Strong filed the following motions, the denial of

which is the subject of this appeal:            (1) For declaratory judgment

and/or preliminary injunction to prevent defendants from cutting

his hair and beard; (2) For a temporary restraining order to

restrain the defendants from denying him “incoming publications,

periodicals,      renewal    of   subscriptions,     religious        literature,

magazines, books, etc.”; and (3) For a preliminary injunction for

removal of restraints during outdoor exercise.                  Those motions,

along with several others, were referred to a magistrate judge for

a recommendation. The magistrate judge recommended that all of the

motions be denied.          After considering Strong’s objections, the

district court adopted the report and recommendation and denied all

of Strong’s motions, and Strong timely appealed.                 We dismiss in

part and affirm in part.

            To    the   extent    that   Strong    appeals      the   denial   of

temporary    restraining      orders,    such    orders   are    generally     not

appealable.      See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30

(4th Cir. 1976). We therefore dismiss the appeal insofar as Strong

is appealing the denial of temporary restraining orders. We review


                                     - 3 -
the denial of preliminary injunctive relief, which is appealable

under 28 U.S.C. § 1292(a), for abuse of discretion “only in order

to determine ‘whether the trial court abused its discretion in

finding   the   presence   or   absence   of   irreparable   harm   and   a

probability that the plaintiffs would succeed on the merits.’” See

Planned Parenthood of Blue Ridge v. Camblos, 155 F.3d 352, 359 (4th

Cir. 1998) (en banc).      We find no such abuse of discretion in the

district court’s denial of preliminary injunctive relief. Thus, to

the extent that Strong appeals the denial of preliminary injunctive

relief, we affirm for the reasons stated by the district court.

See Strong v. Ozmint, No. CA-03-2256 (D.S.C. Mar. 23, 2004).

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                 DISMISSED IN PART; AFFIRMED IN PART




                                  - 4 -